In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ȱ
No.ȱ15Ȭ2336ȱ
JULIOȱESTRADAȬHERNANDEZ,ȱ
                                                           Petitioner,ȱ

                                  v.ȱ

LORETTAȱE.ȱLYNCH,ȱAttorneyȱGeneralȱ
ofȱtheȱUnitedȱStates,ȱ
                                                          Respondent.ȱ
                     ____________________ȱ

                PetitionȱforȱReviewȱofȱanȱOrderȱofȱtheȱ
                   BoardȱofȱImmigrationȱAppeals.ȱ
                           No.ȱA091Ȭ335Ȭ563ȱ
                     ____________________ȱ

     ARGUEDȱMARCHȱ2,ȱ2016ȱ—ȱDECIDEDȱMARCHȱ17,ȱ2016ȱ

               REȬISSUEDȱASȱOPINIONȱAPRILȱ8,ȱ2016ȱ
                     ____________________ȱ

   BeforeȱWOOD,ȱChiefȱJudge,ȱandȱ BAUERȱandȱKANNE,ȱCircuitȱ
Judges.ȱ
    PERȱ CURIAM.ȱ ȱ Julioȱ EstradaȬHernandezȱ isȱ aȱ 34ȬyearȬoldȱ
Mexicanȱ citizenȱ whoȱ hasȱ beenȱ removedȱ fromȱ theȱ Unitedȱ
StatesȱasȱanȱalienȱconvictedȱofȱcontrolledȬsubstanceȱoffenses,ȱ
aȱfirearmȱoffenseȱ(anȱaggravatedȱfelony),ȱandȱcrimesȱinvolvȬ
2ȱ                                                     No.ȱ15Ȭ2336ȱ

ingȱmoralȱturpitude.ȱSeeȱ8ȱU.S.C.ȱ§ȱ1227(a)(2).ȱFirstȱanȱimmiȬ
grationȱ judgeȱ andȱ thenȱ theȱ Boardȱ ofȱ Immigrationȱ Appealsȱ
rejectedȱ hisȱ effortsȱ toȱ avoidȱ removal,ȱ andȱ soȱ heȱ hasȱ nowȱ
turnedȱtoȱthisȱcourtȱforȱrelief.ȱWeȱfindȱnoȱreasonȱtoȱupsetȱtheȱ
BIA’sȱdecision,ȱhowever,ȱandȱsoȱweȱdenyȱhisȱpetitionȱforȱreȬ
view.ȱȱȱ
                                  Iȱ
    EstradaȬHernandezȱ andȱ hisȱ motherȱ enteredȱ theȱ Unitedȱ
Statesȱunlawfullyȱwhenȱheȱwasȱaȱsmallȱchild.ȱTheyȱadjustedȱ
theirȱ statusȱ toȱ thatȱ ofȱ lawfulȱ permanentȱ residentsȱ (LPRs)ȱ inȱ
1989,ȱ whenȱ EstradaȬHernandezȱ wasȱ seven.ȱ Hisȱ motherȱ beȬ
cameȱ aȱ naturalizedȱ citizenȱ whenȱ heȱ wasȱ 16,ȱ butȱ aȱ quirkȱ ofȱ
immigrationȱ lawȱ preventedȱ herȱ naturalizationȱ fromȱ conferȬ
ringȱcitizenshipȱonȱhimȱautomatically.ȱHisȱparentsȱwereȱmarȬ
ried,ȱ thoughȱ apparentlyȱ notȱ happilyȱ so.ȱ Heȱ couldȱ haveȱ beȬ
comeȱaȱcitizenȱinȱoneȱofȱtwoȱways:ȱeitherȱbothȱofȱhisȱparentsȱ
wouldȱ haveȱ hadȱ toȱ naturalizeȱ beforeȱ heȱ turnedȱ 18,ȱ orȱ theyȱ
wouldȱ haveȱ hadȱ toȱ becomeȱ legallyȱ separated.ȱ Seeȱ CitizenȬ
shipȱ      throughȱ        parents,ȱ     https://www.uscis.gov/usȬ
citizenship/citizenshipȬthroughȬparentsȱ (lastȱ visitedȱ Mar.ȱ 9,ȱ
2016).ȱNeitherȱofȱthoseȱthingsȱhappened.ȱ
    Overȱ theȱ nextȱ 15ȱ years,ȱ EstradaȬHernandezȱ wasȱ convictȬ
edȱ ofȱ severalȱ stateȱ crimes,ȱ includingȱ threeȱ controlledȬ
substanceȱ violations,ȱ twoȱ retailȱ theftȱ convictions,ȱ andȱ oneȱ
chargeȱ ofȱ felonȬinȬpossessionȱ ofȱ aȱ firearm.ȱ Eventuallyȱ theȱ
Departmentȱ ofȱ Homelandȱ Security’sȱ Immigrationȱ andȱ CusȬ
tomsȱ Enforcementȱ (ICE)ȱ sectionȱ becameȱ awareȱ ofȱ hisȱ crimiȬ
nalȱ recordȱ andȱ hisȱ LPRȱ status.ȱ ICEȱ institutedȱ removalȱ proȬ
ceedingsȱagainstȱhimȱinȱJanuaryȱ2015,ȱchargingȱhimȱwithȱbeȬ
ingȱ removableȱ asȱ anȱ alienȱ whoȱ afterȱ admissionȱ toȱ theȱ UnitȬ
edȱStatesȱwasȱconvictedȱofȱthreeȱcontrolledȬsubstanceȱcrimes,ȱȱ
No.ȱ15Ȭ2336ȱ                                                           3

8ȱU.S.C.ȱ§ȱ1227(a)(2)(B)(i),ȱandȱoneȱaggravatedȱfelonyȱconvicȬ
tionȱ     stemmingȱ         fromȱ      aȱ    firearmȱ       violation,ȱ
id.ȱ§ȱ1227(a)(2)(A)(iii).ȱ EstradaȬHernandezȱ wasȱ laterȱ chargedȱ
withȱ twoȱ additionalȱ groundsȱ ofȱ removal—oneȱ forȱ aȱ firearmȱ
violation,ȱ id.ȱ§ȱ1227(a)(2)(C),ȱ arisingȱ outȱ ofȱ theȱ sameȱ convicȬ
tionȱasȱtheȱaggravatedȱfelonyȱcharge,ȱandȱoneȱbasedȱonȱconȬ
victionsȱ forȱ twoȱ orȱ moreȱ crimesȱ involvingȱ moralȱ turpitude,ȱ
id.ȱ §ȱ1227(a)(2)(A)(ii),ȱ stemmingȱ fromȱ twoȱ shopliftingȱ inciȬ
dents.ȱ
    AtȱEstradaȬHernandez’sȱremovalȱhearing,ȱtheȱIJȱinformedȱ
himȱ ofȱ hisȱ rightȱ toȱ representationȱ atȱ noȱ costȱ toȱ theȱ governȬ
mentȱandȱaskedȱwhetherȱheȱwishedȱtoȱhaveȱtheȱcaseȱcontinȬ
uedȱ inȱ orderȱ toȱ secureȱ counsel.ȱ EstradaȬHernandezȱ didȱ notȱ
respond;ȱ instead,ȱ heȱ askedȱ whyȱ heȱ wasȱ beingȱ detainedȱ andȱ
explainedȱthatȱheȱthoughtȱheȱhadȱbecomeȱaȱcitizenȱwhenȱhisȱ
motherȱ naturalized.ȱ Theȱ IJȱ exploredȱ theȱ issueȱ andȱ deterȬ
minedȱ thatȱ EstradaȬHernandezȱ hadȱ neverȱ obtainedȱ citizenȬ
shipȱbecauseȱhisȱparentsȱhadȱremainedȱlegallyȱmarried.ȱTheȱ
followingȱcolloquyȱthenȱtookȱplace:ȱ
       IJ:ȱ    Well,ȱitȱdoesȱnotȱappearȱtoȱme,ȱsir,ȱyouȱareȱaȱ
   citizenȱofȱtheȱUnitedȱStatesȱ…ȱDoȱyouȱwantȱmeȱtoȱconȬ
   tinueȱyourȱcaseȱtoȱgiveȱyouȱmoreȱtimeȱtoȱgetȱaȱlawyer?ȱ
       EstradaȬHernandezȱ(EȬH):ȱNo.ȱ
       IJ:ȱ    Doȱyouȱwishȱthenȱtoȱrepresentȱyourself?ȱ
       EȬH:ȱ Yes,ȱIȱmeanȱwhatȱotherȱchoicesȱdoȱIȱhave?ȱ
       IJ:ȱ    Well,ȱ I’mȱ willingȱ toȱ continueȱ theȱ caseȱ toȱ
   giveȱ youȱ timeȱ toȱ contactȱ theȱ lawyersȱ onȱ thatȱ listȱ thatȱ
   youȱreceivedȱorȱanyȱotherȱlawyerȱthatȱyouȱmightȱwishȱ
   toȱcontact.ȱ
4ȱ                                                         No.ȱ15Ȭ2336ȱ

         EȬH:ȱ I’veȱtriedȱto—I’mȱsorry.ȱ
         IJ:ȱ    Orȱanyȱotherȱlawyerȱthatȱyouȱmightȱwish—ȱ
         EȬH:ȱ I’veȱalreadyȱcontactedȱthem.ȱ
         IJ:ȱ    Ifȱ youȱ wishȱ toȱ representȱ yourselfȱ today,ȱ it’sȱ
     yourȱrightȱtoȱdoȱso.ȱItȱincludesȱyourȱrightȱtoȱspeakȱonȱ
     yourȱ ownȱ behalfȱ andȱ toȱ presentȱ witnessesȱ andȱ eviȬ
     denceȱinȱcourt.ȱYouȱhaveȱtheȱrightȱtoȱinspectȱevidenceȱ
     thatȱ theȱ Governmentȱ presentsȱ againstȱ youȱ andȱ youȱ
     mayȱobjectȱtoȱsuchȱevidenceȱbyȱaskingȱthatȱtheȱCourtȱ
     notȱ considerȱ it.ȱ Youȱ haveȱ theȱ rightȱ toȱ questionȱ anyȱ
     witnessȱ whoȱ testifiesȱ inȱ yourȱ caseȱ andȱ ifȱ thisȱ Courtȱ
     rulesȱagainstȱyou,ȱyouȱwouldȱhaveȱtheȱrightȱtoȱappealȱ
     toȱaȱhigherȱcourtȱwhichȱisȱknownȱasȱtheȱBoardȱofȱImȬ
     migrationȱAppeals.ȱDoȱyouȱunderstandȱtheseȱrights?ȱ
         EȬH:ȱ Yes,ȱsir.ȱ
     TheȱIJȱthenȱproceededȱwithȱtheȱhearing,ȱinȱtheȱcourseȱofȱ
whichȱ EstradaȬHernandezȱ admittedȱ thatȱ heȱ hadȱ beenȱ conȬ
victedȱ ofȱ threeȱ stateȱ controlledȬsubstanceȱ offensesȱ (allȱ inȬ
volvingȱpossessionȱofȱcocaine),ȱretailȱtheft,ȱandȱpossessingȱaȱ
firearmȱ asȱ aȱ felon.ȱ EstradaȬHernandezȱ couldȱ notȱ rememberȱ
theȱotherȱtheftȱthatȱwasȱtheȱbasisȱforȱtheȱchargeȱofȱremovabilȬ
ityȱ asȱ anȱ alienȱ “convictedȱ ofȱ twoȱ orȱ moreȱ crimesȱ involvingȱ
moralȱ turpitude,”ȱ 8ȱU.S.C.ȱ §ȱ1227(a)(2)(A)(ii),ȱ butȱ theȱ govȬ
ernmentȱofferedȱproofȱofȱthatȱconvictionȱbyȱsubmittingȱcourtȱ
documentsȱ fromȱ Cookȱ County.ȱ Theȱ IJȱ askedȱ EstradaȬ
Hernandezȱ whetherȱ heȱ fearedȱ beingȱ harmedȱ ifȱ heȱ wereȱ reȬ
turnedȱtoȱMexico,ȱevenȱofferingȱtoȱcontinueȱtheȱcaseȱtoȱgiveȱ
himȱ moreȱ timeȱ toȱ considerȱ whetherȱ heȱ wishedȱ toȱ applyȱ forȱ
asylum.ȱEstradaȬHernandezȱonceȱagainȱdeclinedȱtheȱIJ’sȱofferȱ
ofȱ aȱ continuance.ȱ Theȱ IJȱ thenȱ pronouncedȱ thatȱ heȱ wasȱ reȬ
No.ȱ15Ȭ2336ȱ                                                       5

movableȱonȱallȱfourȱgroundsȱchargedȱbyȱtheȱgovernmentȱandȱ
enteredȱanȱorderȱofȱremoval.ȱȱ
    OnlyȱthenȱdidȱEstradaȬHernandezȱfinallyȱobtainȱcounsel.ȱ
Heȱ appealedȱ toȱ theȱ Boardȱ ofȱ ImmigrationȱAppeals,ȱ arguingȱ
thatȱ remandȱ wasȱ warrantedȱ toȱ allowȱ himȱ toȱ withdrawȱ theȱ
admissionsȱheȱhadȱmadeȱwhileȱunrepresented.ȱHeȱaskedȱtheȱ
Boardȱtoȱ“issueȱaȱ publishedȱdecisionȱrequiringȱimmigrationȱ
judgesȱtoȱenterȱaȱcontestedȱpleaȱtoȱallȱchargesȱinȱtheȱnoticeȱtoȱ
appearȱwhenȱaȱnoncitizenȱisȱappearingȱinȱproȱperȱregardlessȱ
ofȱtheȱreasonȱwhyȱheȱappearsȱwithoutȱcounsel.”ȱDueȱprocessȱ
requiresȱ suchȱ aȱ rule,ȱ heȱ asserted,ȱ becauseȱ askingȱ uncounȬ
seledȱ aliensȱ toȱ admitȱ orȱ denyȱ theȱ allegationsȱ againstȱ themȱ
hasȱtheȱeffectȱofȱshiftingȱtheȱburdenȱofȱproof,ȱratherȱthanȱreȬ
quiringȱtheȱagencyȱtoȱproveȱchargesȱbyȱclearȱandȱconvincingȱ
evidence.ȱȱ
    EstradaȬHernandezȱalsoȱarguedȱthatȱheȱwasȱnotȱsubjectȱtoȱ
removalȱforȱtheȱaggravatedȱfelonyȱconvictionȱbecauseȱhisȱadȬ
justmentȱ ofȱ statusȱ doesȱ notȱ qualifyȱ asȱ anȱ admissionȱ toȱ theȱ
Unitedȱ Statesȱ andȱ thusȱ §ȱ1227(a)(2)(A)(iii)—whichȱ providesȱ
thatȱ“[a]nyȱalienȱwhoȱisȱconvictedȱofȱanȱaggravatedȱfelonyȱatȱ
anyȱ timeȱ afterȱ admissionȱ isȱ deportable”ȱ (emphasisȱ added)—
doesȱnotȱapplyȱtoȱhim.ȱFinallyȱheȱarguedȱthatȱtheȱIJȱerredȱinȱ
findingȱthatȱhisȱconvictionȱforȱpossessingȱaȱfirearmȱasȱaȱfelonȱ
qualifiedȱ asȱ anȱ aggravatedȱ felonyȱ becauseȱ theȱ stateȱ crimeȱ
thatȱ wasȱ theȱ predicateȱ forȱ thatȱ conviction—possessingȱ coȬ
caine,ȱ 720ȱ ILCSȱ 570/402(c)—isȱ punishableȱ byȱ imprisonmentȱ
forȱ“oneȱyearȱorȱmore,”ȱratherȱthanȱaȱtermȱofȱmoreȱthanȱoneȱ
year,ȱandȱthereforeȱtheȱstateȱcrimeȱ“doesȱnotȱsquarelyȱ‘fitȱin’ȱ
withinȱ theȱ expressȱ statutoryȱ languageȱ ofȱ theȱ federalȱ definiȬ
tion.”ȱ
   ȱ
6ȱ                                                     No.ȱ15Ȭ2336ȱ

    TheȱBoardȱrejectedȱallȱofȱEstradaȬHernandez’sȱargumentsȱ
andȱ upheldȱ theȱ removalȱ order.ȱ Itȱ concludedȱ thatȱ EstraȬ
daȬHernandezȱwasȱaffordedȱdueȱprocessȱbecauseȱtheȱIJȱfullyȱ
compliedȱ withȱ theȱ statutoryȱ requirementȱ toȱ informȱ himȱ ofȱ
hisȱ rightȱ toȱ obtainȱ counsel,ȱ 8ȱU.S.C.ȱ§ȱ1229a(b)(4),ȱ andȱ ofȬ
feredȱ repeatedlyȱ toȱ continueȱ theȱ caseȱ toȱ allowȱ EstradaȬ
Hernandezȱ toȱ obtainȱ representation.ȱ Theȱ Boardȱ dismissedȱ
anyȱsuggestionȱthatȱtheȱIJȱshiftedȱtheȱburdenȱofȱproofȱregardȬ
ingȱ theȱ chargesȱ setȱ forthȱ inȱ theȱ Noticeȱ toȱ Appear;ȱ theȱ govȬ
ernmentȱ properlyȱ supportedȱ itsȱ chargesȱ withȱ evidenceȱ ofȱ
eachȱ conviction.ȱ Asȱ forȱ theȱ questionȱ whetherȱ EstradaȬ
Hernandez’sȱ firearmsȱ convictionȱ wasȱ anȱ aggravatedȱ felonyȱ
forȱimmigrationȱpurposes,ȱtheȱBoardȱobservedȱthatȱthisȱcourtȱ
alreadyȱhadȱresolvedȱtheȱquestionȱinȱtheȱgovernment’sȱfavor.ȱ
NegreteȬRodriguezȱv.ȱMukasey,ȱ518ȱF.3dȱ497ȱ(7thȱCir.ȱ2008).ȱTheȱ
Boardȱ rejectedȱ EstradaȬHernandez’sȱ contentionȱ thatȱ heȱ wasȱ
notȱremovableȱunderȱ8ȱU.S.C.ȱ§ȱ1227(a)(2)(iii)ȱbecauseȱheȱwasȱ
neverȱ“admitted”ȱatȱaȱborder;ȱitȱheldȱthatȱAbdelqadarȱv.ȱGonȬ
zales,ȱ413ȱF.3dȱ668ȱ(7thȱCir.ȱ2005),ȱestablishesȱthatȱadjustmentȱ
ofȱ statusȱ qualifiesȱ asȱ anȱ admissionȱ forȱ purposesȱ ofȱ
§ȱ1227(a)(2)(A)(iii).ȱ
                                 IIȱ
    EstradaȬHernandezȱpinsȱhisȱhopesȱinȱthisȱpetitionȱonȱhisȱ
effortȱtoȱpersuadeȱusȱthatȱtheȱallegedȱ“denialȱofȱtheȱrightȱtoȱ
counsel,”ȱ whichȱ “includesȱ theȱ substantialȱ interferenceȱ withȱ
thatȱright,”ȱamountedȱtoȱ“aȱdenialȱofȱdueȱprocessȱunderȱtheȱ
Fifthȱ Amendment.”ȱ Heȱ contendsȱ thatȱ theȱ IJȱ “coercedȱ andȱ
discouragedȱhimȱfromȱpursuingȱlegalȱrepresentation”ȱbyȱinȬ
formingȱ himȱ thatȱ heȱ didȱ notȱ deriveȱ citizenshipȱ throughȱ hisȱ
motherȱandȱthenȱbyȱacceptingȱadmissionsȱheȱmadeȱinȱtheȱabȬ
senceȱ ofȱ counsel.ȱ And,ȱ heȱ asserts,ȱ theȱ IJȱ “excus[ed]ȱ theȱ DeȬ
No.ȱ15Ȭ2336ȱ                                                            7

partmentȱfromȱcarryingȱonȱitsȱownȱburdenȱofȱproof”ȱbyȱfindȬ
ingȱhimȱremovableȱbasedȱonȱhisȱownȱadmissions.ȱȱ
    Theȱ suggestionȱ ofȱ coercionȱ isȱ baseless.ȱ Theȱ IJȱ repeatedlyȱ
offeredȱtoȱcontinueȱtheȱcaseȱsoȱthatȱEstradaȬHernandezȱcouldȱ
tryȱtoȱcontactȱaȱlawyer,ȱbutȱEstradaȬHernandezȱexplicitlyȱdeȬ
clinedȱthoseȱoffers,ȱconfirmedȱhisȱwishȱtoȱproceedȱproȱse,ȱandȱ
statedȱthatȱheȱalreadyȱhadȱcontactedȱtheȱproȱbonoȱattorneysȱ
onȱtheȱlistȱheȱhadȱbeenȱprovided.ȱMoreover,ȱitȱwouldȱbeȱimȬ
possibleȱ forȱ EstradaȬHernandezȱ toȱ showȱ prejudiceȱ fromȱ
counsel’sȱ absence,ȱ becauseȱ theȱ governmentȱ presentedȱ eviȬ
denceȱ toȱ supportȱ eachȱ conviction.ȱ Althoughȱ 8ȱ U.S.C.ȱ§ȱ
1229a(b)(4)ȱconfersȱaȱstatutoryȱrightȱtoȱhireȱone’sȱownȱlawyerȱ
inȱanȱimmigrationȱhearing,ȱthatȱrightȱisȱnotȱderivedȱfromȱtheȱ
SixthȱAmendmentȱrightȱtoȱcounselȱinȱaȱcriminalȱproceeding.ȱ
Theȱ latterȱ rightȱ doesȱ notȱ applyȱ toȱ removalȱ proceedings,ȱ
whichȱareȱregardedȱasȱcivilȱinȱnature.ȱSeeȱMagalaȱv.ȱGonzales,ȱ
434ȱ F.3dȱ 523,ȱ 525ȱ (7thȱ Cir.ȱ 2005);ȱ Stroeȱ v.ȱ INS,ȱ 256ȱ F.3dȱ 498,ȱ
500ȱ(7thȱCir.ȱ2001);ȱLeslieȱv.ȱAtt’yȱGen.ȱofȱtheȱUnitedȱStates,ȱ611ȱ
F.3dȱ 171,ȱ 180–81ȱ (3dȱ Cir.ȱ 2010).ȱ Dueȱ processȱ protectionsȱ doȱ
applyȱ inȱ allȱ civilȱ proceedings,ȱ includingȱ removalȱ hearings,ȱ
Stroe,ȱ256ȱF.3dȱatȱ500,ȱbutȱweȱpresumeȱthatȱanyȱremovalȱproȬ
ceedingȱsatisfiesȱdueȱprocessȱwhenȱitȱisȱconductedȱinȱaccordȬ
anceȱ withȱ 8ȱU.S.C.ȱ§ȱ 1229a(b)(4).ȱ Thatȱ statuteȱ requiresȱ onlyȱ
thatȱ aȱ noncitizenȱ beȱ givenȱ anȱ opportunityȱ toȱ hireȱ aȱ lawyer.ȱ
Apouviepseakodaȱ v.ȱ Gonzales,ȱ 475ȱ F.3dȱ 881,ȱ 884–85ȱ (7thȱ Cir.ȱ
2007).ȱTheȱIJȱmadeȱitȱclearȱtoȱEstradaȬHernandezȱthatȱheȱhadȱ
thisȱright.ȱȱ
   Althoughȱ EstradaȬHernandezȱ representedȱ atȱ oneȱ pointȱ
thatȱ theȱ soleȱ issueȱ onȱ appealȱ wasȱ hisȱ complaintȱ aboutȱ theȱ
supposedȱ denialȱ ofȱ counsel,ȱ heȱ raisesȱ twoȱ otherȱ argumentsȱ
asȱwell,ȱbothȱofȱwhichȱtheȱBoardȱrejected.ȱFirst,ȱwithoutȱadȬ
8ȱ                                                     No.ȱ15Ȭ2336ȱ

dressingȱ theȱ Board’sȱ contraryȱ conclusion,ȱ heȱ contendsȱ thatȱ
heȱisȱnotȱremovableȱunderȱ§ȱ1227(a)(2)(A)(iii),ȱwhichȱappliesȱ
onlyȱtoȱaliensȱwhoȱhaveȱcommittedȱanȱaggravatedȱfelonyȱafȬ
terȱ admission.ȱ Hisȱ theoryȱ isȱ thatȱ hisȱ adjustmentȱ ofȱ status,ȱ
whichȱ occurredȱ afterȱ heȱ hadȱ enteredȱ theȱ Unitedȱ Statesȱ unȬ
lawfully,ȱ doesȱ notȱ qualifyȱ asȱ anȱ “admission”ȱ underȱ
8ȱU.S.C.ȱ§ȱ1101(a)(13)(A).ȱErgo,ȱheȱreasons,ȱheȱcommittedȱnoȱ
felonies,ȱ aggravatedȱ orȱ otherwise,ȱ afterȱ admissionȱ becauseȱ
heȱwasȱneverȱ“admitted.”ȱHeȱbasesȱthisȱargumentȱonȱAbdelȬ
qadarȱv.ȱGonzales,ȱ413ȱF.3dȱ668ȱ(7thȱCir.ȱ2005),ȱwhichȱheȱcallsȱ
theȱ“seminalȱcase”ȱholdingȱthatȱanȱalienȱwhoȱisȱnotȱinspectedȱ
byȱanȱimmigrationȱ officerȱatȱentryȱhasȱ neverȱbeenȱ admittedȱ
andȱisȱnotȱsubjectȱtoȱremovalȱunderȱ§ȱ1227.ȱAbdelqadar,ȱEstraȬ
daȱsays,ȱhasȱbeenȱ“consistentlyȱfollowedȱ[inȱtheȱSeventhȱCirȬ
cuit],ȱasȱitȱmust,ȱbyȱaȱseriesȱofȱpublishedȱdecisionsȱwithȱfullȱ
unconditionalȱapproval.”ȱȱ
    Thatȱ isȱ notȱ whatȱ Abdelqadarȱ holds.ȱ Indeed,ȱ thatȱ caseȱ isȱ
distinctlyȱunhelpfulȱforȱEstradaȬHernandez.ȱCitingȱMatterȱofȱ
RosasȬRamirez,ȱ22ȱI.ȱ&ȱN.ȱ616ȱ(BIAȱ1999)ȱ(enȱbanc),ȱtheȱAbdelȬ
qadarȱ courtȱ endorsedȱ theȱ Board’sȱ interpretationȱ that,ȱ forȱ anȱ
alienȱwhoȱhadȱenteredȱtheȱUnitedȱStatesȱillegally,ȱanȱadjustȬ
mentȱ ofȱ statusȱ isȱ anȱ “admission”ȱ forȱ purposeȱ ofȱ
§ȱ1227(a)(2)(A)(iii)ȱ becauseȱ theȱ adjustmentȱ ofȱ statusȱ isȱ theȱ
firstȱpointȱatȱwhichȱthatȱindividualȱisȱlawfullyȱinȱtheȱUnitedȱ
States.ȱ Abdelqadar,ȱ 413ȱ F.3dȱ atȱ 672–73.ȱ Otherwise,ȱ illegalȱ enȬ
trantsȱwouldȱbeȱexemptȱfromȱremovalȱandȱwould,ȱparadoxiȬ
cally,ȱenjoyȱgreaterȱrightsȱthanȱlawfulȱimmigrants.ȱId.ȱatȱ673;ȱ
seeȱ alsoȱ OcampoȬDuranȱ v.ȱ Ashcroft,ȱ 254ȱ F.3dȱ 1133,ȱ 1134–35ȱ
(9thȱCir.ȱ2001)ȱ(rejectingȱargumentȱthatȱalienȱwhoȱadjustedȱtoȱ
lawfulȱstatusȱafterȱillegalȱentryȱwasȱneverȱadmittedȱforȱpurȬ
posesȱ ofȱ §ȱ1227(a)(2)(A)(iii)).ȱ EstradaȬHernandezȱ mistakenlyȱ
reliesȱonȱanȱinappositeȱpassageȱfromȱAbdelqadar,ȱinȱwhichȱweȱ
No.ȱ15Ȭ2336ȱ                                                          9

rejectedȱ theȱ Board’sȱ viewȱ thatȱ theȱ wordȱ “admission”ȱ inȱ anȬ
otherȱ partȱ ofȱ theȱ statute,ȱ §ȱ1227(a)(2)(A)(i),ȱ referredȱ toȱ theȱ
mostȱrecent,ȱratherȱthanȱtheȱinitial,ȱentry.ȱ413ȱF.3dȱatȱ673–74.ȱ
Indeed,ȱweȱcautionedȱinȱAbdelqadarȱthatȱ“theȱwholeȱpointȱofȱ
contextualȱ readingȱ isȱ thatȱ contextȱ matters—andȱ theȱ contextȱ
ofȱ theȱ wordȱ ‘admission’ȱ inȱ [oneȱ partȱ ofȱ theȱ statute]ȱ differsȱ
substantiallyȱ fromȱ itsȱ contextȱ inȱ [another].”ȱ Id.ȱ atȱ 674.ȱ Seeȱ
LemusȬLosaȱv.ȱHolder,ȱ576ȱF.3dȱ752,ȱ757ȱ(7thȱCir.ȱ2009).ȱ
    EstradaȬHernandezȱarguesȱfinallyȱthatȱtheȱBoardȱerredȱbyȱ
concludingȱ thatȱ hisȱ stateȱ convictionȱ underȱ 720ȱ ILCSȱ §ȱ5/24Ȭ
1.1(a)ȱforȱbeingȱaȱfelonȱinȱpossessionȱofȱaȱfirearmȱqualifiesȱasȱ
anȱ aggravatedȱ felonyȱ forȱ purposesȱ ofȱ removal.ȱ Seeȱ
8ȱU.S.C.ȱ§ȱ1227(a)(2)(A)(iii).ȱ Theȱ stateȱ crimeȱ doesȱ notȱ
“squarelyȱ fitȱ [ȱ ]ȱ withȱ theȱ expressȱ statutoryȱ languageȱ ofȱ [theȱ
analogousȱ federalȱ offense,ȱ 18ȱ U.S.C.ȱ §ȱ 922(g)(1)],”ȱ heȱ conȬ
tends,ȱ becauseȱ hisȱpredicateȱstateȱfelonyȱconvictionȱforȱposȬ
sessionȱofȱcocaineȱisȱpunishableȱbyȱimprisonmentȱofȱnotȱlessȱ
thanȱ oneȱ year,ȱwhileȱ federalȱlawȱdefinesȱaȱ felonyȱasȱ aȱcrimeȱ
punishableȱ byȱ aȱ sentenceȱ ofȱ moreȱ thanȱ oneȱ year.ȱ Butȱ asȱ theȱ
governmentȱ correctlyȱ pointsȱ out,ȱ theȱ relevantȱ inquiryȱ isȱ
whetherȱtheȱIllinoisȱfelonȬinȬpossessionȱoffenseȱ(ofȱwhichȱEsȬ
tradaȬHernandezȱ wasȱ convicted)ȱ qualifiesȱ asȱ anȱ aggravatedȱ
felony,ȱandȱthisȱcourtȱalreadyȱhasȱconcludedȱthatȱitȱdoes.ȱSeeȱ
NegreteȬRodriguezȱ v.ȱ Mukasey,ȱ 518ȱ F.3dȱ 497,ȱ 500–02ȱ (7thȱ Cir.ȱ
2008).ȱ
   Finally,ȱ itȱ isȱ worthȱ notingȱ thatȱ EstradaȬHernandezȱ chalȬ
lengesȱ onlyȱ theȱ IJ’sȱ findingȱ thatȱ heȱ isȱ subjectȱ toȱ removalȱ
basedȱ onȱ anȱ aggravatedȱ felonyȱ conviction.ȱ Heȱ hasȱ notȱ chalȬ
lengedȱ theȱ IJ’sȱ rulingȱ thatȱ heȱ wasȱ alsoȱ subjectȱ toȱ removalȱ
basedȱonȱconvictionsȱforȱtwoȱorȱmoreȱcrimesȱinvolvingȱmoralȱ
turpitude,ȱthreeȱcontrolledȱsubstanceȱconvictions,ȱandȱaȱconȬ
10ȱ                                                     No.ȱ15Ȭ2336ȱ

victionȱ forȱ aȱ firearmȱ offense.ȱ Givenȱ ourȱ findingȱ thatȱ theȱ reȬ
movalȱproceedingsȱwereȱnotȱtaintedȱbyȱanyȱdueȱprocessȱvioȬ
lationȱandȱtheȱampleȱsupportȱtheȱgovernmentȱfurnished,ȱweȱ
DENYȱtheȱpetitionȱforȱreview.ȱ
      ȱ
      ȱ
      ȱ